Exhibit 10.1

Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

COMPANY Name:    palmOne, Inc MS License Agreement Number:    514057011
Effective Date:    February 25th, 2005 Expiration Date:    February 25th, 2010
Embedded Systems Website URL:    [***]

MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES

This MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES (“License Agreement”) is entered into between Microsoft
Licensing, GP (“MS”) and the company identified above (“COMPANY”) as of the
Effective Date.

This License Agreement consists of the following:

 

  •  

this Signature Page

 

  •  

Monthly Payment Schedule

 

  •  

Addresses Schedule

 

  •  

General Terms and Conditions

 

  •  

Use of MOO and ECE Schedule

 

  •  

Company Brand Names and Trademarks

 

  •  

Company Subsidiaries Schedule

 

  •  

Third Party Brand Names and Trademarks

 

  •  

Third Party Installer Schedule

 

  •  

Third Party Integrator Schedule

By signing below, COMPANY agrees that the information COMPANY provides below and
on each of the attached forms is accurate, and each party agrees that i has read
and understood, and will act in accordance with, all of the terms set forth in
the attached documents.

 

MICROSOFT LICENSING, GP     palmOne, Inc

A general partnership organized under the laws of:

The State of Nevada, U.S.A.

   

A company organized under the laws of:

State of Delaware

By:   /s/ [***]     By:   /s/ [***]   (signature)       (signature) Name:  
[***]     Name:   [***]   (printed)       (printed) Title:   Program Manager    
Title:   President and CEO   (printed)       (printed) Date:   February 25, 2005
    Date:   February 25, 2005   (printed)       (printed)

 

1

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

MONTHLY PAYMENT SCHEDULE

First Period of this License Agreement

 

Date

   Payment Amount
(US$)    Cumulative Amount
of Payments for
Period (US$)

[***] from the Effective Date of this License Agreement (payment due upon
signing)

   $ [***]    $ [***]

End of calendar month in which the Licensed Product is first licensed or
distributed for revenue or equivalent consideration Occurs (“First Payment
Date”)

   $ [***]    $ [***]

1 month after the First Payment Date

   $ [***]    $ [***]

2 months after the First Payment Date

   $ [***]    $ [***]

3 months after the First Payment Date

   $ [***]    $ [***]

4 months after the First Payment Date

   $ [***]    $ [***]

5 months after the First Payment Date

   $ [***]    $ [***]

6 months after the First Payment Date

   $ [***]    $ [***]

7 months after the First Payment Date

   $ [***]    $ [***]

8 months after the First Payment Date

   $ [***]    $ [***]

9 months after the First Payment Date

   $ [***]    $ [***]

10 months after the First Payment Date

   $ [***]    $ [***]

11 months after the First Payment Date

   $ [***]    $ [***]

Total First 12 Month payments

   $ [***]    $ [***]

Second Period of this License Agreement (to be determined after first 12 month
period.)

 

Date

   Payment Amount
(US$)    Cumulative Amount
of Payments for
Period (US$)

12 months after the First Payment Date

   $      $  

13 months after the First Payment Date

   $      $  

14 months after the First Payment Date

   $      $  

15 months after the First Payment Date

   $      $  

16 months after the First Payment Date

   $      $  

17 months after the First Payment Date

   $      $  

18 months after the First Payment Date

   $      $  

19 months after the First Payment Date

   $      $  

20 months after the First Payment Date

   $      $  

21 months after the First Payment Date

   $      $  

22 months after the First Payment Date

   $      $  

23 months after the First Payment Date

   $      $  

Total Second 12 month payments

   $      $  

Third Period of this License Agreement (to be determined after second 12 month
period.)

 

2

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

Date

   Payment Amount
(US$)    Cumulative Amount
of Payments for
Period (US$)

24 months after the First Payment Date

   $      $  

25 months after the First Payment Date

   $      $  

26 months after the First Payment Date

   $      $  

27 months after the First Payment Date

   $      $  

28 months after the First Payment Date

   $      $  

29 months after the First Payment Date

   $      $  

30 months after the First Payment Date

   $      $  

31 months after the First Payment Date

   $      $  

32 months after the First Payment Date

   $      $  

33 months after the First Payment Date

   $      $  

34 months after the First Payment Date

   $      $  

35 months after the First Payment Date

   $      $  

Total Third 12 month payments

   $      $  

Forth Period of this License Agreement (to be determined after third 12 month
period.)

 

Date

   Payment Amount
(US$)    Cumulative Amount
of Payments for
Period (US$)

36 months after the First Payment Date

   $      $  

37 months after the First Payment Date

   $      $  

38 months after the First Payment Date

   $      $  

39 months after the First Payment Date

   $      $  

40 months after the First Payment Date

   $      $  

41 months after the First Payment Date

   $      $  

42 months after the First Payment Date

   $      $  

43 months after the First Payment Date

   $      $  

44 months after the First Payment Date

   $      $  

45 months after the First Payment Date

   $      $  

46 months after the First Payment Date

   $      $  

47 months after the First Payment Date

   $      $  

Total Fourth 12 month payments

   $      $  

 

3

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

Fifth Period of this License Agreement (to be determined after fourth 12 month
period.)

 

Date

   Payment Amount
(US$)    Cumulative Amount
of Payments for
Period (US$)

48 months after the First Payment Date

   $      $  

49 months after the First Payment Date

   $      $  

50 months after the First Payment Date

   $      $  

51 months after the First Payment Date

   $      $  

52 months after the First Payment Date

   $      $  

53 months after the First Payment Date

   $      $  

54 months after the First Payment Date

   $      $  

55 months after the First Payment Date

   $      $  

56 months after the First Payment Date

   $      $  

57 months after the First Payment Date

   $      $  

59 months after the First Payment Date

   $      $  

60 months after the First Payment Date

   $      $  

Total Fifth 12 month payments

   $      $  

 

4

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

ADDRESSES SCHEDULE

SHIPPING AND BILLING

 

 

COMPANY “Ship To” Address   COMPANY Billing Address

Street Address 400 N McCarthy Blvd

City and State / Province Milpitas, CA

Country and Postal Code USA 95035

Contact Name [***]

Contact Phone Number [***]

Contact Email [***]

 

Street Address / post office box 400 M McCarthy Blvd

City and State / Province Milpitas, CA

Country and Postal Code USA 95035

Contact Name: [***]

Contact Phone Number: [***]

Contact Email [***]

VAT Number [***]

COMPANY’s technical support phone number for customers and end users of the
Devices: 408-503-7500

PAYMENT AND REPORTING

 

Send Reports via Email to:   Send Payments via Wire Transfer Only to: Microsoft
Licensing, GP   Microsoft Licensing, GP c/o OEM Contract and Revenue Management
Team   [***]

Email: [***]

Fax: (1) [***]

  [***] Fax (Alt): (1) [***]   USA  

ABA# [***]

SWIFT Code: [***]

Account # [***]

  COMPANY shall include applicable MS invoice number(s) on all Payments

Or to such other address or account as MS may specify from time to time.

NOTICES

Any written notices related to this License Agreement must be addressed to the
contact and locations outlined below, or such other addresses as either party
may hereafter specify in writing.

 

COMPANY Information   MS Information

COMPANY Name palmOne, Inc

Street Address / post office box 400 N McCarthy Rd

City and State / Province Milpitas, CA

Country and Postal Code USA 95035

Contact Name: Mary Doyle

Phone Number: [***]

Fax Number: [***]

Email Address: [***]

 

Microsoft Licensing, GP

6100 Neil Road

Reno, NV 89511-1132

USA

Attention: OEM Contracts

Phone Number: (1) [***]

Fax Number: (1) [***]

Copies of all COMPANY NOTICES shall be sent to:

Microsoft Corporation

One Microsoft Way

Redmond, Washington USA 98052

Attention: Law and Corporate Affairs

Re: Microsoft Licensing, GP – OEM ESG Sales

 

With an additional copy to:

Microsoft Corporation

One Microsoft Way

Redmond, Washington USA 98052

Attention: General Manager – OEM Device Solution Sales

 

5

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

1. DEFINITIONS.

(a) “Associated Product Materials” or “APM” means materials as MS shall
designate from time to time (other than MS or third party marketing and
promotional material) that are acquired from an Authorized Replicator, as
defined below, such as the COA, MS Companion CD, and any applicable external
media.

(b) “Authorized Replicator” or “AR” means an MS-authorized supplier of APM
and/or COAs. A listing of ARs may be posted at the Embedded Systems Website, and
such listing may be updated from time to time. COMPANY may propose for MS’
consideration additional parties to be AR(s). MS will make commercially
reasonable efforts to provide prior notice to COMPANY of the termination of an
AR’s authorization to supply APM.

(c) “Certificate of Authenticity” or “COA” means a non-removable sticker
designated by MS which is specific to the Licensed Product.

(d) “Channel” means COMPANY’s Mobile Operators, distributors, dealers and others
in its distribution channels.

(e) “COMPANY Applications” means industry- or task-specific software programs
and/or functionality that COMPANY includes as part of the Image.

(f) “COMPANY Binaries” means the software owned or licensed by COMPANY,
exclusive of the Licensed Product and contained in the Image. COMPANY shall own
or maintain effective licenses for all COMPANY Binaries.

(g) “Device” means COMPANY’s computing device(s), described in the Device Table
of the Product and Royalty Schedule(s) of this License Agreement, which comply
with the MS system specifications for the Licensed Product and contains an Image
on Memory Medium.

(h) “Embedded Systems Website” means the web site located at the URL indicated
on the Signature Page of this License Agreement or such other URL as MS may
designate from time to time. COMPANY’s user name and initial password for the
Embedded Systems Website will be sent to the email address provided by COMPANY
in the Notices section of the Addresses Schedule.

(i) “End User Documentation” means the Device end user documentation produced by
COMPANY in accordance with the documentation kit provided by MS.

(j) “EULA” means an end user license agreement between COMPANY and its end user
that meets the requirements and incorporates the terms set forth in “Attachment
1 – EULA Terms” to the applicable Product and Royalty Schedule(s).

(k) “Excluded License” means any license that requires as a condition of use,
modification and/or distribution of software subject to the Excluded License,
that such software or other software combined and/or distributed with such
software be (1) disclosed or distributed in source code form; (2) licensed for
the purpose of making derivative works; or (3) redistributable at no charge.

(l) [Intentionally Left Blank.]

(m) “Image” means the Licensed Product Binaries and the COMPANY Binaries
installed on a Memory Medium within the Device.

(n) “Licensed Product” means the Microsoft product(s) identified as licensed in
the Product and Royalty Schedule(s) of this License Agreement, including
software and related documentation identified by MS as components of the
Licensed Product, including any Supplemental Code.

(o) “Licensed Product Binaries” means Licensed Product, in object code form,
included in the Image.

(p) “Licensed Product Deliverables” means the kit that contains the OAK, the
documentation kit, the MS system specifications for the Licensed Product, and
any additional materials MS may identify and deliver to COMPANY pursuant to this
License Agreement.

(q) “Memory Medium” means a non-volatile solid-state memory medium on which the
Image is installed.

(r) “Mobile Operator” means a wireless telecommunication carrier to whom COMPANY
may distribute its Devices.

(s) “MS Companion CD” means the Microsoft software on CD ROM disk that
(i) complements and is part of the Licensed Product, and (ii) if installed on a
personal computer, enables data exchange via ActiveSync® between the Device and
the personal computer.



(t) “MS Embedded Communications Extranet” or “ECE” means the Internet site
located at [***] (or such successor URL as MS may designate from time to time)
made available to COMPANY by MS as an informational resource.

(u) “MS OEM Online” or “MOO” means the Internet site located at [***] (or such
successor URL as MS may designate from time to time) accessed and used by
COMPANY in connection with certain aspects of its performance under this License
Agreement.

(v) “MSCORP” means Microsoft Corporation, a general partner or the parent
company of MS, as applicable.

(w) “MSCORP Compatibility Test” means MSCORP’s standard series of tests, as
reasonably amended from time to time, conducted by or for MSCORP to determine
whether the Device is compliant with the Licensed Product compatibility
standards.

(x) “OEM Adaptation Kit” or “OAK” means all software (including, without
limitation, redistributable binaries, tools, and sample source code), and
related documentation and materials delivered to COMPANY by MS pursuant to this
License Agreement.

(y) “Period” means those twelve calendar months, or such other time period, set
forth in the Monthly Payment Schedule of this License Agreement.

(z) “Sales-out and Royalty Reporting Guidelines” means the format and
instructions for electronic submission to MS of sales-out information as
reasonably requested by MS (for example, distribute to country code or postal
code) posted on the Embedded Systems Website. MS reserves the right to
reasonably modify the Sales-out and Royalty Reporting Guidelines with sixty
(60) days notice. Sales-out and Royalty Reporting Guidelines will be the same
for all OEMs. For clarification, the parties agree that it shall not be a
reasonable modification if the Sales-out and Royalty Reporting Guidelines are
modified to (i) request information that specifically identifies COMPANY’s
licensed end users (except for the “distribute to” information described above
in the event of a direct sale to an end user) or is intended to misappropriate
COMPANY’s trade secrets, or (ii) requires COMPANY to obligate its Channel to
provide the Channel’s end user information to MS, including, but not limited to,
any end user zip or postal codes.

(aa) “Supplemental Code” means additional or replacement code of any portion of
a Licensed Product as MS may provide to COMPANY from time to time. Any
additional license rights or limitations related to the Supplemental Code will
be described in a letter accompanying the Supplemental Code to OEMs of the
Licensed Product(s).

 

6

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(bb) “Suppliers” means MSCORP and other licensors or suppliers of Licensed
Products.

(cc) “Third Party Developers” means developers of hardware accessories or
software solutions for COMPANY’s Device.

(dd) “Upgrade Image” means an Image to supplement or upgrade any portion of an
Existing Image (as defined in the Product and Royalty Schedule), contained on
COMPANY’s Companion CD.

(ee) “Update” means (i) the same version of the Licensed Product Binaries as
originally shipped on the Device, together with an updated or originally shipped
version of the COMPANY Binaries; and/or (ii) Supplemental Code that MS provided
to COMPANY under this License Agreement (subject to the terms, conditions and
restrictions with which such Supplemental Code was provided).

2. LICENSE GRANT AND LIMITATIONS.

(a) Subject to all terms and conditions of this License Agreement, MS grants to
COMPANY, a non-exclusive, limited, world-wide license to:

(i) use the OAK on COMPANY premises in accordance with the instructions
contained in the OAK for the following limited purposes:

(A) creating an OEM abstraction layer for the Licensed Product on the Devices;

(B) testing the Devices;

(C) creating device drivers for the Devices; and

(D) designing and developing COMPANY Applications.

(ii) distribute the OAK’s “redistributable files” in object code form only with
COMPANY Applications, provided that:

(A) COMPANY Applications are designed to operate with the Licensed Product and
are compatible with the applicable Licensed Product application programming
interfaces (“APIs”) and protocols;

(B) COMPANY includes MS’ or MSCORP’s copyright notices for the Licensed
Product(s) on the disk label and/or on the title page of the documentation for
COMPANY Applications; and

(C) COMPANY hereby indemnifies, holds harmless, and defends MS and its Suppliers
from and against any third party claims or lawsuits, including attorneys’ fees,
that arise or result from the use or distribution of COMPANY Applications
subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Section 2(a)(ii)(C)(iii)-(v)

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS’s or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment orany settlement that
materially affects the rights and interests of MS or MSCORP without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonably
withheld.

(iii) install one (1) copy of the Licensed Product Binaries as part of the Image
on a Memory Medium and place one (1) Memory Medium into a Device;

(iv) distribute one (1) copy of Licensed Product Binaries as part of the Image
in the Device;

(v) distribute one (1) copy of the EULA, APM and End User Documentation with the
Device; and

(vi) sublicense the Image to the licensed end user by means of the EULA.

For clarification, COMPANY’s non-exclusive, limited, world-wide license includes
use by (1) COMPANY employees in the scope of their employment with COMPANY; and
(2) individuals under COMPANY’s direct supervision and control who are engaged
to perform such services pursuant to a contract that includes appropriate
non-disclosure and other covenants sufficient to satisfy COMPANY’s obligations
under this License Agreement (“Contractors”).

(b) COMPANY’s license to any of the Licensed Products (or any intellectual
property of MS or its Suppliers associated therewith) does not include any
license, right, power or authority to subject the Licensed Product software or
derivative works thereof in whole or in part to any terms of an Excluded
License. By way of example, COMPANY does not have any license, right, power or
authority to (A) create derivative works of the Licensed Product software in any
manner that would cause the Licensed Product or derivative works thereof in
whole or in part to become subject to any of the terms of an Excluded License;
or (B) distribute the Licensed Product software or derivative works thereof in
any manner that would cause the Licensed Product software or derivative works
thereof in whole or in part to become subject to any of the terms of an Excluded
License.

(c) [Intentionally Left Blank]

(d) COMPANY shall configure the Image to ensure that it executes solely on the
applicable Device and will not function, download or install on any equipment or
system other than the Device.

(e)    (i) COMPANY shall (A) permanently affix a COA to an accessible location
on each Device or COMPANY Companion CD, and (B) distribute the remaining APM
with each Device.

(ii) COMPANY shall not (A) make APM available through any other means or
channel, or (B) sell, give, or otherwise transfer APM to any third party.

(iii) COMPANY shall distribute the EULA (A) in a manner that is intended to form
a contract binding the end user to the EULA terms under applicable law and in a
manner consistent with the manner of distribution used by COMPANY for any other
legally effective terms imposed by COMPANY on the end user of the Devices, and
(B) with each Device.

(iv) In addition to distributing the End User Documentation with the Device,
COMPANY may make the End User Documentation separately available to the end
users.

(f) Each COA provided to COMPANY is particular to a specific Licensed Product
version and serves to identify the Licensed Product installed on a Device. Prior
to distributing any Device, COMPANY shall ensure that the COAs correctly
identifying the installed Licensed Product are properly and permanently affixed
as required by this License Agreement.

 

7

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(g) COMPANY may not distribute more than one (1) Licensed Product on the same
Device.

(h) The various components that comprise the Licensed Product Binaries shall be
preinstalled and distributed together with one Device and may not be separately
distributed or licensed by COMPANY for use with more than one Device.

(i) COMPANY may provide the Licensed Product Binaries (as part of the Image) or
Companion CD directly to licensed end users to replace the Licensed Product
Binaries or Companion CD distributed by COMPANY, which are defective in media or
reproduction. Such replacement Licensed Product Binaries or Companion CD shall
not be available through COMPANY’s Channel.

(j) COMPANY shall comply with the Additional Provisions set forth in the Product
and Royalty Schedule(s).

(k) Although the Licensed Product Deliverables may include files, modules,
and/or materials for other products, COMPANY’s license rights shall apply only
to those files, modules, and/or materials that constitute the Licensed Product
as indicated in the Licensed Product Deliverables documentation. COMPANY is
granted no rights to, and shall not access or use in any manner, any products,
files, modules, or materials included in the Licensed Product Deliverables that
are not part of the Licensed Product.

(l)    (i) COMPANY shall not publicly announce the Licensed Product until MS’
official launch date, and COMPANY shall obligate its Channel accordingly.
Notwithstanding the foregoing, COMPANY may discuss the Devices (and the Licensed
Products installed in such Devices) with the Channel, Third Party Developers and
other business partners provided that COMPANY takes precautions to protect
confidential information including, without limitation, maintaining valid
non-disclosure agreements with its Channel and Mobile Operators, Third Party
Developers and other business partners. COMPANY may distribute Devices with
Licensed Product installed to its Channel before MS’ official launch date solely
to prepare for distribution of the Devices to end users on and after MS’
official launch date.

(ii) COMPANY shall not distribute for revenue any Device containing a Licensed
Product before (A) MS’ official launch date for such release and language
version of the Licensed Product, and (B) COMPANY’s receipt of the MSCORP
certification that the Device has passed the applicable MSCORP Compatibility
Test. COMPANY shall provide MSCORP with five (5) complimentary test unit(s) of
the Device(s) for testing and certification by or on behalf of MSCORP. Changes
to the MSCORP Compatibility Tests during the term of this License Agreement will
be included in the Logo Test Kit made available to all OEMs of the Licensed
Product(s). COMPANY may seek MS’s consent to variances from the MSCORP
Compatibility Tests and MS will not unreasonably withhold its consent to such
requests. As provided in Section 8(c) of the Development and Marketing Agreement
between COMPANY and MSCORP (“Development Agreement”), Devices delivered to
MSCORP related to MSCORP Compatibility Test shall not be Feedback as defined in
the Development Agreement. Any such Compatibility Tests shall provide for the
Allowable Modifications (as defined in the Development Agreement) (i.e. COMPANY
shall not be deemed to have failed a Compatibility Test simply because any
Allowable Modification does not allow the Device to meet the applicable test
criteria).

(m) COMPANY shall not remove or obscure any copyright, trademark or patent
notices in the Licensed Product Deliverables as delivered to COMPANY.

(n) COMPANY shall not use any name or trademark confusingly similar to or
undertake any other action that will interfere with or diminish MS or MSCORP
right, title or interest in, any Licensed Product trademark(s) or trade name(s),
and will comply with guidelines provided by MSCORP from time to time for
reference to, and use of, such Licensed Product mark(s) or name(s). Without
limiting COMPANY’s other obligations in this Section 2(n), COMPANY shall have a
reasonable period of time to implement any changes to such guidelines provided
by MSCORP from time to time.

(o) Logo licenses may be available by separate written agreement(s) with MS or
its Suppliers. Except as expressly provided in a separate written logo license
agreement, COMPANY shall not use or display any logo of MS or MSCORP (including
without limitation any stylized representation of the Microsoft name used by MS
or MSCORP) in COMPANY’s materials or packaging.

(p) COMPANY shall not advertise, provide a separate price for, or otherwise
market the Licensed Products or Images as separate items from the Device.

(q) COMPANY may advertise, provide a separate price for, or otherwise market an
Upgrade Image separately from the Device.

(r) COMPANY shall prominently display on the Device packaging and in the End
User Documentation the system requirements for the desktop computer(s) with
which the end user may use the Device.

(s)    (i) Devices shall be marketed, licensed, and distributed exclusively
under COMPANY’s or COMPANY’s Subsidiaries’ brand names and trademarks, or
co-branded with Mobile Operators, unless otherwise provided for in a Third Party
Brand Names and Trademarks Schedule.

(ii) COMPANY agrees that COMPANY will not list on the Third Party Brand Names
and Trademarks Schedule any third party brand names, trademarks and model names
that infringe any rights of any third party, and shall defend, indemnify and
hold MS or its Suppliers harmless from any third party claim arising out of
COMPANY’s use of such third party brand names, trademarks or model names subject
to the following:

 

  (1) MS shall promptly notify COMPANY in writing of such claim;

 

  (2) COMPANY shall have sole control over the defense and/or settlement of such
claim, subject to Sections(2)(s)(ii)(3)-(5);

 

  (3) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

 

  (4) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

 

  (5) COMPANY shall not consent to the entry of any judgment or any settlement
that materially affects the rights and interests of MS or MSCORP without the
prior written consent of MS and/or MSCORP which shall not be unreasonable
withheld.

(iii) If such third party listed on the Third Party Brand Names and Trademarks
Schedule wishes to market or distribute Devices using the Licensed Product logo,
COMPANY shall ensure that the third party has executed the applicable logo
license with MSCORP prior to any marketing or distribution of such Device.
Except for Mobile Operators, COMPANY hereby agrees to defend, indemnify and hold
MS and its Suppliers harmless from and against all third party claims, including
reasonable attorneys’ fees, which MS or its Suppliers may be subject to if the
third party markets or distributes Devices without executing, or in breach of,
the applicable logo license, subject to the following:

 

  (1) MS shall promptly notify COMPANY in writing of such claim;

 

8

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

  (2) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Section (2)(s)(iii)(3)-(5);

 

  (3) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

 

  (4) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

 

  (5) COMPANY shall not consent the entry of any judgment or any settlement that
materially affects the rights and interests of MS or MSCORP without the prior
written consent of MS and/or MSCORP which shall not be unreasonably withheld.

(t) COMPANY shall use commercially reasonable efforts to contractually obligate
(e.g., by contract, invoice or other written instrument) its Channel to deliver
the APM together with each Device. COMPANY shall not permit the Channel to
market or quote a price for the Licensed Product separate from the Device.
COMPANY shall promptly discontinue distribution of Licensed Product to any
member of the Channel which does not comply with this subsection, and shall
cooperate with MS in investigating instances of distribution of Licensed Product
in violation of this subsection.

(u) COMPANY shall not reverse engineer, decompile or disassemble any software in
the Licensed Product Deliverables provided in object code form except as
permitted by applicable law which cannot be waived by this subsection. Solely in
connection with the terms and conditions of Article 6 of the European
Community’s Directive for the Legal Protection of Computer Programs, OJL 122/42
(17 May 1991), and only with respect to jurisdictions which have adopted the
same terms and conditions by legislation implementing the Directive, COMPANY
acknowledges that information on interoperability of the software in the
Licensed Product Deliverables with other products is readily available from MS.

(v) (i) COMPANY agrees as follows: (1) for Devices that have not been previously
distributed by COMPANY; and/or (2) for Devices that have been previously
distributed by COMPANY, but COMPANY is required in accordance with the Licensed
Product Deliverables documentation to retest such Devices and obtain MSCORP
Compatibility Test certification (collectively, “New Devices”), COMPANY agrees
that COMPANY will use, install, and distribute the most current licensed release
of such Licensed Product (including Supplemental Code related to such Licensed
Product) on all New Devices which are distributed on or after the
one-hundred-and-twentieth (120th) day (or an earlier date, at COMPANY’s option)
following the availability of the most current licensed release of such Licensed
Product (including Supplemental Code related to such Licensed Product).

(w) THE TERMS OF THIS LICENSE AGREEMENT EXPRESSLY PROHIBIT COMPANY FROM
MANUFACTURING OR MARKETING DEVICES THAT ARE DESIGNED WITH THE INTENT THAT THE
LICENSED PRODUCT BE USED IN OPERATION OF NUCLEAR FACILITIES, IN AIRCRAFT
NAVIGATION, IN AIRCRAFT COMMUNICATION, IN AIRCRAFT FLIGHT CONTROL, IN AIRCRAFT
AIR TRAFFIC CONTROL SYSTEMS, OR IN OTHER DEVICES OR SYSTEMS IN WHICH SERIOUS
INJURY OR DEATH TO THE OPERATOR OF THE DEVICE OR SYSTEM, OR TO OTHERS DUE TO A
MALFUNCTION (INCLUDING, WITHOUT LIMITATION, SOFTWARE RELATED DELAY OR FAILURE)
COULD REASONABLY BE FORESEEN.

(x) COMPANY shall make no representation, nor any express or implied warranty to
third parties (including, without limitation, to any end users), on behalf of
MS.

(y) MS reserves all rights not expressly granted in this License Agreement.

(z) [Intentionally Left Blank]

(aa) COMPANY may distribute an Update to licensed end users separate from the
Device in object code form either on external media (i.e., CD-ROM) or from
COMPANY’s website as a download in accordance with the following provisions:

(i) In the case of an Update distributed on CD-ROM, COMPANY shall reproduce the
Update only on: (1) COMPANY premises by COMPANY employees in the scope of their
employment with COMPANY or Contractors; (2) on the premises of a Third Party
Installer or a Third Party Integrator; or (3) via an AR;

(ii) COMPANY shall configure the Update such that only one copy of the Update
executes on a Device at one time;

(iii) COMPANY shall distribute the Update directly to a licensed end user of the
Device and sublicense the Update to the licensed end user by means of a EULA
distributed with the Update in a manner that is intended to form a contract
binding the end user to the EULA terms under applicable law and in a manner
consistent with the manner of distribution used by COMPANY for any other legally
effective terms imposed by the COMPANY on the end user of the Devices, including
any additional EULA language that MS may reasonably require;

(iv) COMPANY shall configure the Update to verify that it executes solely on the
applicable Device, and will not function, download or install on the Device
until a commercially reasonable authentication process of the Device is
performed;

(v) Upon installation, the Update shall either (A) completely replace the
existing Image (end user data and/or end user configuration settings may remain
intact); or (B) update certain functionality of the existing Image to include
updates provided to COMPANY as Supplemental Code;

(vi) COMPANY shall comply with all terms and conditions and be subject to all
restrictions on use and distribution of the Supplemental Code as described in
the letter or other instructions from MS accompanying the Supplemental Code,
including the distribution of any required, reasonable supplemental EULA terms;

(vii) Upon request of a licensed end user, a single downloaded Update copy or
copy of Update media (i.e. CD-ROM) may be used by the licensed end user or
COMPANY or an authorized service representative of either the licensed end user
or COMPANY, to install the Update on the licensed end user’s additional units of
the same Device which contain the same Image (for example, the Update may be
installed via the licensed end user’s internal network);

 

9

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(A) in the event that COMPANY elects to provide the licensed end user with only
a single copy of the Update for installation on more than one Device as set
forth above, COMPANY shall advise the licensed end user in writing that the
Update may only be installed onto the additional units of the same Device;

(viii) (1) If the Update is distributed on media (i.e. CD-ROM), the media
containing the Update shall be maintained by the licensed end user on its
original media solely for use as an archival copy for recovery purposes. (2) If
COMPANY makes the Update available on a restricted section of COMPANY’s website
as a download, COMPANY shall (A) make the Update available only on the “customer
support” section of its website; and (B) clearly state the purpose of the Update
and the Devices on which the Update may install;

(ix) COMPANY shall comply with the Media Packaging Guidelines set forth on the
Embedded Systems Website for the labels and packaging of the Update media, if
any.

(x) COMPANY shall not pay an additional royalty or other costs to MS for the
Licensed Product Binaries included as a component of the Update, provided that
COMPANY distributes the Licensed Product Binaries as part of the Update at no
charge except for reasonable shipping and handling charges.

(xi) If MS designates Supplemental Code as mandatory, in addition to the
foregoing, COMPANY shall: (1) for Devices that have not been entered into Mobile
Operator certification by COMPANY, COMPANY shall include the mandatory
Supplemental Code in the Images on the Devices prior to distribution of the
Devices; and (2) for Devices that have been distributed by COMPANY, COMPANY
shall make available an Update with the mandatory Supplemental Code to
applicable Mobile Operators and/or end users as soon as possible, but in no
event, no later than sixty (60) days after the mandatory Supplemental Code is
made available to COMPANY. Nothing herein shall be construed to require MS to
provide Supplemental Code to the Licensed Product directly to any Mobile
Operator and/or end user, notwithstanding the request or direction of COMPANY.

3. REPORTS AND PAYMENTS.

(a) (i) Within fifteen (15) days after the end of each calendar month, and
fifteen (15) days after the termination, cancellation or expiration date of this
License Agreement for the final full or partial month, COMPANY shall provide a
report in accordance with the then current Sales Out and Royalty Reporting
Guidelines located on the Embedded Systems Website.

(ii) COMPANY shall take all steps necessary to ensure that COMPANY’s collection
and provision of information as required by the Sales-Out and Royalty Reporting
Guidelines is in compliance with all applicable national data protection laws.
Notwithstanding the foregoing, in no event shall COMPANY be deemed in breach of
this Agreement if COMPANY is unable to comply with certain requirements of the
Sales-Out and Royalty Reporting Guidelines because such requirements conflict
with any such data protection laws.

(iii) COMPANY shall provide MS a written forecast of the number of units for
each version of Licensed Product COMPANY projects in good faith that COMPANY
believes will be licensed or distributed over the [***] period, such period to
begin upon COMPANY’s first license or distribution of the Licensed Product for
revenue or equivalent consideration (the “[***]”). COMPANY has provided MS the
initial [***], which [***] is incorporated into this License Agreement through
the Monthly Payment Schedule. Thereafter, the [***] shall not be provided by
COMPANY. Instead, the Actual Shipments figure (as defined below) reported by
COMPANY in each prior [***] period shall constitute the new “[***]” figures for
comparisons as described below against each successive [***] period during the
term of the License Agreement.

(iv) At the end of each [***] period, MS will provide COMPANY with a
reconciliation identifying the number of units for each version of Licensed
Product reported by COMPANY in its royalty reports during the prior [***] period
(the “Actual Shipments”) and comparing the Actual Shipments figure against the
then-current [***] figure. If the number of units of Licensed Products in the
Actual Shipments figure meets or exceeds the number of units in the [***]
figure, there shall be no adjustment to the royalties paid under this Section 3.
In the event the Actual Shipments figure is less than the number of units in the
applicable [***] figure, then MS will calculate the difference between (A) the
total royalties for each version of Licensed Product paid by COMPANY during such
[***] period under this Section 3 and (B) the total applicable royalty rates for
the Actual Shipments figure based upon the volume tiers identified for each
version of Licensed Product in the Product and Royalty Schedule, and (C) MS will
issue COMPANY a credit for such difference (a “Credit Amount”). COMPANY may
apply a Credit Amount towards future payments due to MS under this License
Agreement only for the [***] period that immediately follows the generation of
each such Credit Amount; provided that if COMPANY does not apply the entire
Credit Amount generated during each such [***] period MS shall refund to COMPANY
any unused portion upon expiration or termination of this License Agreement.

(b)    (i) COMPANY shall pay MS: (A)(i) [***] of the [***] figure within [***]
of the Effective Date, and (ii) [***] of the then-current [***] figure
thereafter within [***] of the beginning of each subsequent [***] period during
the term of the License Agreement; (B) the remaining [***] balance of the
then-current [***] figure divided equally over each [***] period with such
amounts to be paid monthly as set forth in the Monthly Payment Schedule, with
the first [***] period beginning when a Licensed Product is first licensed or
distributed for revenue or equivalent consideration with such amount paid
monthly; and (C) the amount by which cumulative royalties exceed such monthly
payment amounts. COMPANY shall make payments within [***] after the end of the
calendar month in which such amounts first become due. If COMPANY fails to pay
any royalty or other payment due hereunder by the applicable due date then, to
the extent permitted by applicable law, MS may, at its option and without
prejudice to any other right or remedy available to it, assess a recurring late
charge on such past due amount at an annual rate equal to [***]. Such recurring
late charge shall accrue monthly (before and after any judgment) from the due
date to the date of actual payment (both dates inclusive). Notwithstanding any
other provision of this Section 3(b)(i), such recurring late charge shall be
payable on demand.

(ii) No payments or any Credit Amounts hereunder shall be applied to (A) reduce
any payments due under another agreement; or (B) any payment due to the AR.

(c) COMPANY agrees to pay MS the royalty rate set forth in the Product and
Royalty Schedule(s) for each unit of Licensed Product licensed, distributed or
put in use by COMPANY. Royalty rates shall be based upon the then-current [***]
and the Actual Shipment figures, and Company agrees the royalty rates and
monthly

 

10

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

payment amounts shall be amended, by written amendment, in accordance with the
volume tiers identified in the Product and Royalty Schedule(s) for such Licensed
Product(s) and this Section 3. No royalty shall accrue to MS for Licensed
Product shipped to replace units defective in media or reproduction, provided
that COMPANY distributes such replacement copies directly to end users (without
use of dealers or other intermediaries) at no charge, except for COMPANY’s
reasonable cost of materials and shipping and handling costs. If COMPANY ships a
replacement Device for a Device that is returned to COMPANY under COMPANY’s
customary return polices, COMPANY shall not be required to pay a royalty for
such replacement Device. If such returned Device is to be sold as a new Device,
the returned Device shall be subject to Sections 2(e)-(g). If COMPANY refunds to
an end user or the Channel all or substantially all of the purchase price of a
Device that is returned to COMPANY under COMPANY’s customary return policies,
COMPANY may claim a credit against royalty payments owed to MS under the
Agreement in the amount of the royalty previously paid or payable to MS for the
Licensed Product distributed on such returned Device. If COMPANY subsequently
redistributes such returned Device for which a replacement unit was shipped or
for which a credit was given by MS, COMPANY shall pay MS the royalty for the
Licensed Product installed on such redistributed Device. Without limiting the
foregoing, if COMPANY subsequently redistributes a returned Device for which no
credit was given by MS, then no additional royalty shall accrue to MS for
Licensed Product installed on such redistributed Device.

(d) MS may in good faith require ARs to refuse or limit orders placed by COMPANY
which are in quantities greater than COMPANY will be able to (i) distribute,
such that after six (6) months of COMPANY’s first commercial shipment of a
Licensed Product, COMPANY has ordered more than four (4) times the number of
COAs for such Licensed Product shipped by COMPANY in the month prior, unless
such increase was forecasted by COMPANY to MS in advance, or (ii) make timely
payment for in compliance with this License Agreement, such that COMPANY is more
than ninety (90) days late in the payment of any undisputed royalties owed under
this Agreement. MS shall provide immediate notice to COMPANY in such event.

(e) Royalties are separate from, and in addition to, any charges by the AR.
Royalties also exclude any taxes, duties, fees, excises or tariffs imposed on
any of COMPANY’s activities in connection with this License Agreement. Such
charges, taxes, duties, fees, excises or tariffs, if any, shall be paid by
COMPANY.

(f) If COMPANY distributes any copies of Licensed Product in violation of this
License Agreement, then MS, without limiting its remedies, may demand and
COMPANY agrees to pay MS for such copies [***] for the Licensed Product(s)
distributed in violation. COMPANY shall pay such additional royalty within
thirty (30) days of receipt of MS’ invoice. Any such additional royalty shall be
in lieu of, and not in addition to, any interest charge as set forth in
Section 3(b) above (i.e. COMPANY shall not be required to pay both an interest
charge under Section 3(b) and an additional royalty under this Section 3(f)).

(g) If COMPANY is required by any non-U.S.A. tax authority to withhold income
taxes on payments to MS, then COMPANY may deduct such taxes from the amount owed
MS and shall pay them to the appropriate tax authority, provided that within
sixty (60) days of payment to MS, COMPANY delivers to MS an official receipt for
any such taxes withheld or other documents necessary to enable MS to claim a
U.S.A. Foreign Tax Credit. If COMPANY is located in a jurisdiction that utilizes
the Value Added Tax or sales tax numbers (“VAT Number”) for tax identification
purpose, COMPANY’s VAT Number shall be provided in the Addresses Schedule.

(h) If COMPANY conducts business in the U.S.A. and qualifies for a state resale
tax exempt certificate, then COMPANY shall provide MS with a copy of its U.S.A.
state resale tax exempt certificate, if applicable, with this License Agreement
when it is returned for signature by MS.

(i) Upon request by MS, COMPANY shall provide MS with COMPANY’s current publicly
available audited financial statements.

(j) COMPANY shall manage all COAs and other APM in the following manner:

(i) COMPANY shall maintain accurate and complete distribution records of COAs
and other APM distributed by or for COMPANY.

(ii) For COAs damaged irreparably during the ordinary course of COMPANY’s
business, COMPANY shall:

(A) maintain a log in the format specified by MS of each damaged (or destroyed)
COA that includes the date damaged (or destroyed), Licensed Product name, COA
number, and cause of damage (or destruction);

(B) if the COA is physically attached to the APM, destroy the remainder of the
APM unit not including the COA itself (i.e., manual, disks, CD); and

(C) return each damaged COA to the AR from which such COA was purchased.

(iii) On a monthly basis, COMPANY will account for and reconcile all COAs in
inventory, both on an individual basis for COMPANY and each COMPANY Subsidiary
and Third Party Installer, if applicable, and on a consolidated basis. The
reconciliation will account for beginning and ending COA inventory, COA
acquisitions from ARs, COA distribution with Devices, customer returns, and COAs
affixed to Devices or other APM that cannot be distributed for any reason.
COMPANY will make this reconciliation available to MS upon request. COMPANY
shall pay MS the royalty applicable to the Licensed Product for the difference
between (A) the number of Devices distributed by COMPANY with COAs properly
affixed or included, and the number of COAs acquired from ARs, less (B) the
number of COAs that can be shown to the reasonable satisfaction of MS to be in
COMPANY’s possession or properly returned to the AR.

(iv) If for any reason COMPANY encounters a situation requiring the return of
COAs, COMPANY shall manage such return in accordance with the then current
Licensing and Operations Resource Guide located on the Embedded Systems Website.

4. LIMITED WARRANTIES.

(a)    (i) MS’ limited warranties are such that the Licensed Product
functionality conforms substantially only to the Licensed Product end user
documentation kit (“End User Documentation Kit”) provided to COMPANY by MS as
part of the Licensed Product Deliverables. COMPANY understands and agrees that
such limited warranty shall not apply to any other Licensed Product end user
documentation or information delivered to or created by COMPANY.

 

11

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(ii) If the Licensed Product software fails to conform substantially to End User
Documentation Kit, then within one hundred twenty (120) days (the “Limited
Warranty Period”) after MS’ delivery of Licensed Product Deliverables to
COMPANY, COMPANY may report such deviations from the End User Documentation Kit
(“Deviations”) to MS in writing. If COMPANY reports any Deviations during the
Limited Warranty Period, then MS shall have sixty (60) days to correct such
Deviations (the “Correction Period”). Upon delivery of a corrected release of
Licensed Product to COMPANY, COMPANY shall have thirty (30) days in which to
reject the Licensed Product software for failure to conform substantially to the
End User Documentation Kit.

(iii) For clarification, if COMPANY does not report Deviations within the
Limited Warranty Period or if COMPANY distributes the Licensed Product for
revenue, COMPANY shall be deemed to have accepted the Licensed Product. For this
Section 4(a)(iii), “acceptance” by COMPANY means the sooner of: (1) 120 days
after MS delivery of the Licensed Product Deliverables to COMPANY or
(2) distribution by COMPANY of the Licensed Product(s).

(iv) If MS fails to correct the Deviations within the Correction Period, or if
COMPANY rejects the corrected release of Licensed Product software, as COMPANY’s
sole remedy COMPANY may terminate this License Agreement with respect to such
release of Licensed Product and shall not be liable for the pro rata portion of
the minimum commitment, if any, attributable to such rejected Licensed
Product(s) provided the following are satisfied: (1) within thirty (30) days
after rejecting such Licensed Products, COMPANY certifies to MS its Device mix
prior to the time of such rejected Licensed Product(s); (2) COMPANY uses
commercially reasonable efforts to mitigate and change COMPANY’s Device mix from
such rejected Licensed Product(s) to Licensed Product(s) accepted by COMPANY (if
any); and (3) the parties document any such reduction in the minimum commitment
obligation and change to royalty rates in a signed amendment to this Agreement.
The parties agree to document any such reduction in the minimum commitment
obligation in a signed amendment to this Agreement.

(b) EXCEPT AS PROVIDED IN SECTION 4(a) ABOVE, MS AND ITS SUPPLIERS DISCLAIM ALL
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE, AND ANY WARRANTY THAT THE LICENSED PRODUCT OR ANY IMAGE WILL OPERATE
PROPERLY ON ANY DEVICES. MS AND ITS SUPPLIERS ALSO DISCLAIM ANY COMMON-LAW
DUTIES RELATING TO ACCURACY OR LACK OF NEGLIGENCE. THERE IS NO WARRANTY AGAINST
INTERFERENCE WITH COMPANY’S ENJOYMENT OF THE LICENSED PRODUCT OR AGAINST
INFRINGEMENT.

5. LIMITATION OF LIABILITY/EXCLUSIVE REMEDY/DAMAGE EXCLUSION/RELEASE.

(a) LIMITATION OF AMOUNTS OF LIABILITY.

(i) COMPANY agrees that the total, cumulative liability of MS, Suppliers, and/or
their respective officers, employees, and agents (collectively, “MS
Representatives”) to COMPANY, under this License Agreement (including, without
limitation, Section 8), whether in contract (including any provision of this
License Agreement), tort, or otherwise, shall not exceed the greater of:
(1) [***]; or (2) [***] of the amount paid by COMPANY to MS for that Licensed
Product during the period of time not to exceed a [***] period immediately
preceding the date on which a cause of action is filed with respect to such
liability;

(ii) Subject to the ultimate limitation set forth in Section 5(a)(i) above, the
total, cumulative liability of MS, MSCORP and/or MS Representatives to COMPANY
under this License Agreement for any and all patent Claims arising within the
geographical boundaries of [***] shall be limited to the [***] for units of the
infringing Licensed Product distributed into or put in use in the particular
country in which such Claim is brought during a [***] period immediately
preceding the date on which a cause of action is filed with respect to such
liability;

(iii) Subject to the ultimate limitation set forth in Section 5(a)(i) above, the
total, cumulative liability of MS, MSCORP and/or MS Representatives to COMPANY
under this License Agreement for any and all trade secret Claims arising within
the Included Jurisdictions (other than the U.S., the EU and Canada) shall be
limited to the total amount of royalties paid by COMPANY to MS for units of the
infringing Licensed Product distributed into or put in use in the particular
country in which such Claim is brought during a two (2) year period immediately
preceding the date on which a cause of action is filed with respect to such
liability; and

(iv) For clarification, each of the limitations in this Section 5 shall be
reduced for amounts paid by MS under this Agreement

(b) EXCLUSIVE REMEDY. COMPANY’s exclusive remedy for any such liability
identified in Section 5 (except for any remedy elected by MS under Section 8
will be the recovery of COMPANY’s direct damages incurred in reasonable
reliance, limited to the amount set forth in Section 5.

(c) EXCLUSION OF CERTAIN DAMAGES AND LIMITATION OF TYPES OF LIABILITY. EXCEPT
FOR DAMAGES RESULTING FROM MISUSE OF MSCORP’S INTELLECTUAL PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY VIOLATION OF SECTION 2 OF THIS LICENSE AGREEMENT) AND/OR
AS PROHIBITED BY LAW, IN NO EVENT WILL COMPANY, MS OR ANY MS REPRESENTATIVES BE
LIABLE TO THE OTHER PARTY HERETO OR TO ANY THIRD PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, INDIRECT, OR ECONOMIC DAMAGES, REGARDLESS OF THE
THEORY OF LIABILITY (INCLUDING WITHOUT LIMITATION PRODUCT LIABILITY OR
NEGLIGENCE), OR FOR ANY LOST REVENUE, PROFIT, DATA, PRIVACY OR SECURITY, OR FOR
ANY PUNITIVE DAMAGES, ARISING OUT OF OR RELATED TO THE USE OF OR INABILITY TO
USE LICENSED PRODUCT, OR OTHERWISE UNDER THIS AGREEMENT EVEN IF COMPANY, MS OR
MS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THIS
EXCLUSION AND LIMITATION SHALL APPLY EVEN IF ANY REMEDY FAILS OF ITS ESSENTIAL
PURPOSE.

(d) RELEASE. Except as otherwise provided in this Agreement, COMPANY releases MS
and its Suppliers from all liability in excess of the limitation set forth in
Section 5 above, including without limitation any Claim or claim for
indemnification or contribution from MS or MSCORP with respect to any
infringement of the rights of a third party, whether arising under statutory or
common law or otherwise.

6. NOTICE AND AGREEMENT RE: TECHNOLOGY.

THE LICENSED PRODUCT MAY CONTAIN TECHNOLOGY THAT IS NOT FAULT TOLERANT AND IS
NOT DESIGNED, MANUFACTURED, OR INTENDED FOR USE IN ENVIRONMENTS OR APPLICATIONS
IN WHICH THE FAILURE OF LICENSED PRODUCT COULD LEAD TO DEATH, PERSONAL INJURY,
OR SEVERE PHYSICAL OR

 

12

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

ENVIRONMENTAL DAMAGE OR FINANCIAL LOSS. COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO INSULATE LICENSED PRODUCT FROM INTERFERENCE WITH OR
CONTROL OF SUCH APPLICATIONS AND SHALL INDEMNIFY AND HOLD MS AND ITS SUPPLIERS
HARMLESS FROM ANY THIRD PARTY CLAIM ARISING OUT OF COMPANY’S BREACH OF THE
OBLIGATIONS SET FORTH IN THIS SECTION 6 SUBJECT TO THE FOLLOWING:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Section (6)(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that materially affects the rights and interests of MS or MSCORP without the
prior, written consent of MS and/or MSCORP which shall not be unreasonable
withheld.

7. LICENSED PRODUCT SUPPORT.

(a) The License Agreement terms do not include technical support by MS to
COMPANY, its Channel or end users. Technical support for COMPANY may be
available from MS, MSCORP, or an MSCORP subsidiary, pursuant to a separate
agreement.

(b) COMPANY is solely responsible for end user support, and shall advise end
users accordingly.

8. INTELLECTUAL PROPERTY INFRINGEMENT.

(a) MS agrees to defend COMPANY in a lawsuit or other judicial action, and pay
the amount of any adverse final judgment (or settlement to which MS consents)
from such lawsuit or judicial action for any third party claim(s) that the
Licensed Product(s): (i) infringe any patents enforceable in the [***];
(ii) infringe any copyright or trademark rights enforceable in any of the
Included Jurisdictions (defined in Section 8(e), below); or
(iii) misappropriates trade secrets enforceable in any of the Included
Jurisdictions (defined in Section 8(e). (separately and collectively, “Claim”).
The terms “misappropriation” and “trade secret” are used as defined in the
Uniform Trade Secrets Act, except in the case of claims arising under any
license or service agreement governed by the laws of any jurisdiction outside
the United States, in which “misappropriation” will mean intentionally unlawful
use and “trade secret” will mean “undisclosed information” as specified in
Article 39.2 of the TRIPs agreement.

With regard to any Claim, MS’ obligations are subject to the following
conditions:

(A) COMPANY must promptly notify MS in writing;

(B) MS shall have sole control over defense and/or settlement of the Claim;
provided that MS shall not consent to any settlement that would subject COMPANY
to any monetary payments without the prior written consent of COMPANY, which
consent shall not be unreasonably withheld;

(C) COMPANY shall provide MS with reasonable assistance in the defense of the
Claim;

(D) MS’ obligations to defend and pay a patent Claim shall be limited to patent
Claims wherein the Licensed Product alone, without combination or modification,
constitutes infringement (including direct or contributory infringement) of such
patent Claim; and

(E) MS’ shall have no obligation to defend and pay a trade secret Claim if
COMPANY acquired a trade secret (a) through improper means; (b) under
circumstances giving rise to an independent duty by COMPANY to maintain its
secrecy or limit its use; or (c) from a person (other than MS or its Suppliers)
who owed to the party asserting the trade secret Claim a duty to maintain the
secrecy or limit the use of the trade secret.

(b) In the event that MS is required to defend a lawsuit or other judicial
action pursuant to Section 8(a) above and such lawsuit or other judicial action
includes allegations (other than a Claim) with respect to non-MS products, then
COMPANY shall retain, at its sole expense, separate counsel to defend against
such allegations, and agrees to reimburse MS for any and all attorneys’ fees and
costs incurred by MS with respect to defending against such allegations.

(c) In addition to the obligations set forth in Section 8(a) above, if there is
a final, adverse decision by a court of competent jurisdiction concerning a
Claim, MS may, at its expense, but without obligation to do so, undertake such
further actions as:

(i) procuring for COMPANY such copyright, trade secret, trademark or patent
right(s) or licenses as may be necessary to address the Claim;

(ii) replacing or modifying the Licensed Product or trademark to make it
non-infringing, while remaining functionally equivalent; or

(iii) making Supplemental Code available for the allegedly infringing Licensed
Product that includes replacement code that has comparable functions and
features to the allegedly infringing functions and features of the Licensed
Product.

If MS determines that it cannot reasonably undertake the foregoing actions and
provided that there is not a court order to the contrary, then MS shall provide
COMPANY with at least forty-five days’ prior notice that it cannot reasonably
undertake the foregoing actions and that COMPANY should cease manufacture, use,
sale, offer for sale, importation or other disposition or promotion of such
Licensed Product or trademark. During this forty-five day period, (1) COMPANY or
MS may terminate this Agreement as to the infringing Licensed Product and
COMPANY shall not be liable for the pro rata portion of the minimum commitment,
if any, attributable to such terminated Licensed Product(s), and the parties
agree to document any such reduction in the minimum commitment obligation, if
any, and change in royalty rates in a signed amendment to this Agreement; or
(2) unless there is a court order to the contrary, COMPANY can continue to
distribute the Licensed Product, but MS and its Suppliers shall have no
liability for any intellectual property infringement claim (including a Claim)
based on COMPANY’s manufacture, use, sale, offer for sale, importation or other
disposition or promotion of the Licensed Product or trademark after MS’ notice
that COMPANY should cease manufacture, use, sale, offer for sale, importation or
other disposition or promotion of such Licensed Product or trademark due to such
claim. COMPANY shall indemnify and defend MS and Suppliers from and against all
damages, costs and expenses, including reasonable attorneys’ fees incurred due
to COMPANY’s continued distribution of the allegedly infringing Licensed Product
or trademark after MS provides such notice.

 

13

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(d) With regard to any claim (other than a Claim) that the Licensed Product
infringes any third party intellectual property rights, COMPANY shall promptly
notify MS in writing of such claim. MS shall have no obligation to defend
COMPANY or pay damages arising out of such claim. Notwithstanding the absence of
any such obligation(s), MS reserves the option, in its discretion and at its
expense, to assume at any time defense of any such claim. In the event that MS
assumes defense of any such claim, (i) MS shall notify COMPANY in writing of
that election; (ii) MS shall have sole control over defense and/or settlement of
the claim; provided that MS shall not consent to any settlement that would
subject COMPANY to any monetary payments without the prior written consent of
COMPANY, which consent shall not be unreasonably withheld; (iii) COMPANY shall
provide MS with reasonable assistance in the defense of the claim; and (iv) MS
shall thereafter defend COMPANY against that claim. MS shall pay the amount of
any adverse final judgment (or settlement to which MS consents) resulting from
that claim (or in the case of a claim based on an allegation of patent
infringement, MS shall pay up to an amount not to exceed a reasonable royalty
based on the per copy price paid by COMPANY for copies of the Licensed Product
subject to the claim) .

(e) Neither MS nor its Suppliers shall have any obligation to COMPANY for any
copyright, trademark or trade secret Claims that arise outside the geographical
boundaries of the Included Jurisdictions or any patent Claims that arise outside
of the [***]. “Included Jurisdictions” means [***].

9. AUDIT.

(a) During the term of this License Agreement and for two (2) years thereafter
and within fourteen (14) days of MS’ written request, at dates and times to be
mutually agreed, COMPANY shall make available at a single, readily accessible
location all accounting, purchase, inventory, sales and other records relating
to the acquisition, installation and distribution, or destruction of each
Licensed Product (“Records”).

(b) In order to verify COMPANY’s compliance with this License Agreement, MS may
cause (i) an audit to be made of COMPANY’s Records and/or (ii) an inspection to
be made of COMPANY’s facilities and procedures. Audits shall be conducted by an
independent certified public accountant selected by MS (other than on a
contingent fee basis), Any Records or other information or materials inspected
shall be deemed Confidential Information of COMPANY under Section 11 below.

(c) COMPANY agrees to provide any audit or inspection team designated by MS
access to all relevant COMPANY Records and facilities.

(d) MS shall pay the costs of any audit or inspection unless the review
discovers discrepancies that exceed the greater of [***] or [***] originally
reported by COMPANY during the time frame that was audited or an intentional and
material breach of any COMPANY obligations under the terms of this License
Agreement.

10. INDEMNITY.

COMPANY SHALL INDEMNIFY AND DEFEND MS AND ITS SUPPLIERS AGAINST ALL CLAIMS,
SUITS, LOSSES, EXPENSES AND LIABILITIES (INCLUDING MS’S REASONABLE ATTORNEYS’
FEES) FOR BODILY INJURY, PERSONAL INJURY, DEATH AND TANGIBLE PROPERTY DAMAGE
MADE AGAINST MS OR ITS SUPPLIERS BY A THIRD PARTY AS A RESULT OF THE DEVICE.
COMPANY SHALL PAY ANY SETTLEMENTS ENTERED INTO BY COMPANY OR DAMAGES AWARDED
AGAINST MS TO THE EXTENT OF SUCH A CLAIM, PROVIDED THAT COMPANY IS PROMPTLY
NOTIFIED, RENDERED REASONABLE ASSISTANCE BY MS AS REQUIRED, AND PERMITTED TO
CONTROL THE DEFENSE AND/OR SETTLEMENT NEGOTIATIONS. COMPANY SHALL BE SOLELY
RESPONSIBLE FOR ANY CLAIMS, WARRANTIES OR REPRESENTATIONS MADE BY COMPANY OR ITS
EMPLOYEES OR AGENTS, WHICH DIFFER FROM THE WARRANTY PROVIDED BY MS HEREUNDER.

11. NONDISCLOSURE.

The terms and conditions of this Agreement and all information provided in
connection therewith shall be treated as confidential information under that
certain Microsoft Corporation Non-Disclosure Agreement effective June 24th, 2002
between COMPANY and MSCORP, or such successor agreement(s) thereto. With regard
to Feedback (as defined in the Development Agreement), in the event of a
conflict between the NDA and the Development Agreement, the Development
Agreement shall control.

12. MS OEM ONLINE AND MS EMBEDDED COMMUNICATIONS EXTRANET

COMPANY shall comply with the terms and conditions set forth in the Use of MS
OEM Online and MS Embedded Communications Extranet Schedule.

13. ASSIGNMENT.

(a) This License Agreement shall not be assigned or sublicensed by COMPANY in
whole or in part (by contract, merger, operation of law, or otherwise) without
the prior, written consent of MS, which consent shall not be unreasonably
withheld. MS shall notify COMPANY within thirty (30) days after MS receives from
COMPANY a notice requesting MS’s consent to an assignment. Any assignment or
sublicense in violation of this provision shall be void and of no effect.

(b) On or after August 1, 2004, this License Agreement and any directly related
agreement(s) to which MS is a party or by which MS is benefited, including all
rights and obligations thereunder, may be assigned by MS to a direct or indirect
wholly owned subsidiary of MSCORP. MS shall provide COMPANY with notice of such
assignment, provided, however, that failure to provide notice shall not affect
the effectiveness of any such assignment. From and after such assignment, all
references to “MS” contained in this License Agreement or any related documents
or items shall refer to the assignee identified in the applicable assignment
notice to COMPANY, and all references to “Suppliers” shall include Microsoft
Licensing, GP.

14. TERM.

The duration of this License Agreement shall run from the Effective Date until
the Expiration Date which shall be five (5) years from the end of the calendar
month in which the Effective Date occurs.

15. NONCOMPLIANCE AND CANCELLATION.

(a) MS may suspend any rights granted to COMPANY under this License Agreement
and/or require ARs to refuse to fulfill or to limit orders placed by COMPANY,
and/or cancel this License Agreement, in its entirety or as to any individual
Licensed Product(s), upon any of the following events:

(i) if COMPANY materially breaches any provision of this License Agreement,

(ii) [Intentionally Left Blank.];

(iii) if, subject to applicable law, COMPANY enters bankruptcy, reorganization,
composition or other similar proceedings under applicable laws, whether
voluntary or involuntary, or admits in writing its inability to pay its debts,
or makes or attempts to make an assignment for the benefit of creditors.

 

14

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

(b) In the event of COMPANY material breach of Sections 2, 9, 11 or 13, any
suspension, instruction to ARs, or cancellation shall be effective upon notice
to COMPANY.

(c)    (i) If any of the events in Section 15(a)(iii) occurs, any cancellation
shall be effective upon notice to COMPANY or as soon thereafter as is permitted
by applicable law.

(ii) To the extent allowed by applicable law, COMPANY’s license rights herein
shall be suspended as of the date COMPANY enters reorganization, composition or
other similar proceedings under applicable laws, whether voluntary or
involuntary, or admits in writing its inability to pay its debts, or makes or
attempts to make an assignment for the benefit of creditors.

(d) In the event of material breach of any provision of this License Agreement
by COMPANY, except those identified in Section 15 (b) and 15(a)(iii) above,
COMPANY shall have sixty (60) days from the date of receipt of MS’s notice of
such breach to cure such breach. If COMPANY does not cure such breach within
such sixty (60) day period, MS may suspend or cancel this License Agreement
effective upon notice.

(e) Cancellation of this License Agreement by MS pursuant to Section 15(a) above
automatically accelerates, without further notice, COMPANY’s obligation to pay
all sums COMPANY contracted to pay under this License Agreement, including all
minimum commitment obligations, if any.

(f) Within ten (10) days after cancellation or expiration of this License
Agreement, COMPANY shall, at COMPANY’s expense, return the Licensed Product
Deliverable(s) and all remaining Licensed Product, including any APM.
Notwithstanding the foregoing, COMPANY may keep one (1) unit of Licensed Product
Deliverables of each Licensed Product for support purposes only.

(g) Upon cancellation or expiration of this License Agreement, COMPANY shall
cease distribution of all Licensed Product and all of COMPANY’s license rights
herein shall cease. Notwithstanding the foregoing, COMPANY shall be entitled to
continue to exercise the rights and licenses granted under this License
Agreement for a period not to exceed sixty (60) days from the date of expiration
to the extent necessary for COMPANY to supply Devices in COMPANY’s inventory
existing prior to expiration of this License Agreement to its Channel or end
users pursuant to a binding supply agreement with such Channel member or end
user which was made prior to the date this License Agreement expires (“Limited
Sell-Off Period”). The foregoing Limited Sell-Off Period shall not apply to the
extent:

(i) COMPANY and MS enter into a successor agreement (if any),

(ii) such activities during any such period are otherwise prohibited by court or
governmental order,

(iii) any rejected Licensed Product as set forth in Section 4(a)(iv), or

(iv) this License Agreement is cancelled pursuant to Sections 15(b) or 15(c).

In connection with the Limited Sell-Off Period provided herein, COMPANY shall be
subject to all relevant obligations described in this License Agreement
(including without limitation obligations to deliver royalty reports and
continue to pay royalties with respect to any Devices distributed during such
period) to the same extent as prior to the date this License Agreement expires.

(h) In the event of material breach of any provision of this License Agreement
by MS (except for a breach of Section 11), MS shall have thirty (30) days from
the date of notice of such breach from COMPANY to cure such breach. If MS does
not cure such breach within such thirty (30) day period, COMPANY may cancel this
License Agreement effective upon notice to MS. In the event of MS’s material
breach of Section 11, any cancellation shall be effective upon notice to MS. Any
cancellation under this subsection (h) shall relieve COMPANY of its minimum
commitment obligations, if any.

(i) Sections 4, 5, 8(a)-(c) (for two years after cancellation or expiration of
this License Agreement), 8(d), 9, 11, 12, 13, and 16 through 20 of this License
Agreement shall survive cancellation or expiration of this License Agreement.

16. NOTICES.

All notices, authorizations, and requests in connection with this License
Agreement shall be addressed as stated in the Addresses Schedule and shall be
deemed received three (3) business days after they are (i) deposited in the
U.S.A. mails, postage prepaid, certified or registered, return receipt
requested; or (ii) sent by international air express courier, charges prepaid;
or (iii) for email notices sent by MS to COMPANY regarding updates or changes to
information, instructions, or forms contained on the Embedded Systems Website,
sent via secured internet mail.

17. CHOICE OF LAW; JURISDICTION AND VENUE; ATTORNEYS FEES.

(a) This License Agreement and all related matters shall be interpreted under
and controlled by the laws of the State of New York, and each party consents to
exclusive jurisdiction and venue in the state and federal courts sitting in the
State of New York. Process may be served on either party as authorized by
applicable law or court rule.

(b) If either party employs attorneys to enforce any rights arising out of or
relating to this License Agreement, the primarily prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and other expenses.

18. GOVERNMENT REGULATIONS.

(a) COMPANY acknowledges that Licensed Product is subject to U.S. export
jurisdiction. COMPANY agrees to comply with all applicable international and
national laws that apply to the Licensed Product, including the U.S. Export
Administration Regulations, as well as end-user, end-use, and destination
restrictions issued by U.S. and other governments. For additional information,
see [***]. MS will provide reasonable assistance to COMPANY hereunder.

(b) All Licensed Product provided to the U.S. Government pursuant to
solicitations issued on or after December 1, 1995 is provided with the
commercial license rights and restrictions described elsewhere herein. All
Licensed Product provided to the U.S. Government pursuant to solicitations
issued prior to December 1, 1995 is provided with “Restricted Rights” as
provided for in FAR, 48 CFR 55.227-14 (JUNE 1987) or DFAR, 48 CFR 252.227-7013
(OCT 1998), as applicable. The reseller is responsible for ensuring Licensed
Product is marked with the “Restricted Rights Notice” or “Restricted Rights
Legend,” as required. All rights not expressly granted are reserved.

19. FORCE MAJEURE.

If as a result of fire, casualty, an act occasioned exclusively by forces of
nature, riot, terrorist act, war, labor dispute, material changes in applicable
law or regulation, or decree of any court (each individually referred to as a
“Force Majeure Event”), either of the parties shall be unable to perform its
obligations under the

 

15

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC

 



--------------------------------------------------------------------------------

License Agreement, such inability shall not constitute a breach of the License
Agreement, and such obligations shall be performed as soon as the cause of the
inability ceases or is removed. Except as provided in Section 3(j), in no event
shall the damage to, or destruction or disappearance of, COAs on account of a
Force Majeure Event relieve COMPANY of its payment obligations in connection
therewith.

20. GENERAL.

(a) This License Agreement does not constitute an offer by either party and it
shall not be effective until signed by both COMPANY and MS. Upon execution by
both COMPANY and MS, this License Agreement, together with its schedules, shall
constitute the entire agreement between them and merges all prior and
contemporaneous communications. Except as otherwise expressly provided herein,
this License Agreement shall not be modified except by a written agreement
signed on behalf of COMPANY and MS by their respective duly authorized
representatives. Any statement appearing as a restrictive endorsement on a check
or other document which purports to modify a right, obligation or liability of
either party shall be of no force and effect.

(b) Neither the existence nor the terms of this License Agreement shall be
construed as creating a partnership, joint venture or agency relationship or as
granting a franchise.

(c) If any provision of this License Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions and license for remaining Licensed Product(s), as applicable, shall
remain in full force and effect.

(d) No waiver of any breach of any provision of this License Agreement shall
constitute a waiver of any prior, concurrent or subsequent, and no waiver shall
be effective unless made in a writing signed by an authorized representative of
the waiving party.

(e) As used in this License Agreement, “writing” or “written” means a
non-electronic record or a facsimile.

 

16

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

USE OF MS OEM ONLINE AND

MS EMBEDDED COMMUNICATIONS EXTRANET

SCHEDULE

MOO and the ECE (as defined below) are sometimes each referred to herein as a
“Site” or collectively as the “Sites.” If COMPANY has previously entered into an
MS OEM Online Site Agreement, such agreement shall not apply to COMPANY’s use of
a Site in connection with this License Agreement. With respect to the License
Agreement and COMPANY’s use of a Site, COMPANY agrees to the following terms and
conditions, and shall cause its COMPANY Administrator(s) and Users (as defined
below) to use the Sites in compliance with this Schedule and the terms of use or
other conditions or instructions posted on the Sites:

(a) As used in this Schedule:

(i) “COMPANY Administrator(s)” means the User(s) designated by COMPANY in the
Address Schedule of the License Agreement until such time as MS has received not
less than forty-eight (48) hours notice from COMPANY through the
MOOHelp@Microsoft.com or EmbeddedOEM@Microsoft.com email aliases for MOO and the
ECE respectively that COMPANY has made a change to any authority previously
established by COMPANY in connection with such designation.

(ii) “MS Embedded Communications Extranet” or “ECE” means the Internet site
located at [***] (or such successor URL as MS may designate from time to time)
made available to COMPANY by MS as an informational resource.

(iii) “MS OEM Online” or “MOO” means the Internet site located at [***] (or such
successor URL as MS may designate from time to time) accessed and used by
COMPANY in connection with certain aspects of its performance under this License
Agreement.

(iv) “User” means an officer, employee, consultant or other person or agent of
COMPANY who has, or who creates the appearance of having, been duly authorized
by COMPANY to use the applicable Site on behalf of COMPANY.

(b) COMPANY Administrator(s) shall be solely responsible for establishing,
maintaining and terminating all access and authorities for Users, including
(without limitation) creating or arranging for all passwords, private encryption
keys or other identifiers utilized in connection with a Site security or COMPANY
security (collectively, “COMPANY Password Information”), and shall use
reasonable efforts to keep all COMPANY Password Information secure from
unauthorized access. On behalf of COMPANY, COMPANY Administrator(s) shall, and
shall cause and instruct Users to: (i) protect COMPANY Password Information as
confidential information and not disclose any part of it to any person or entity
outside of COMPANY or to any person inside of COMPANY without a need to know;
(ii) save their respective COMPANY Password Information in an appropriate,
secure manner and place that will prevent unauthorized use; and (iii) only take
actions at a Site that the COMPANY Administrator or User, respectively, is
authorized by COMPANY to take. MS may provide guidelines from time to time in
connection with COMPANY’s use of ECE.

(c) MS reserves the right to suspend or terminate authorities, or to suspend or
block access to all or any part of a Site or information, upon electronic notice
(indicating the reason for such action) to the COMPANY Administrator(s) email
address; provided, however, that no notice shall be required if MS has
determined that there is possible harm or threat of harm to MS, a Site or
others. If prior notice is not provided, MS shall provide COMPANY with
subsequent notice within a reasonable time unless the provision thereof might
continue a possible harm or threat of harm, or impede or compromise any
investigation into the same.

(d) COMPANY agrees that neither MS nor any of its agents shall have any
liability for any failure to provide a level of security greater than that
generally afforded by the use of (i) client side digital certificates at 512-bit
cipher strength for user workstation authentication in connection with MOO, or
(ii) Windows Integrated Security and SSL 128-bit encryption in connection with
the ECE. COMPANY and its Users shall not cause any harm to a Site.

(e) COMPANY expressly acknowledges and agrees that:

(i) EACH site is provided as is, and that the warranty disclaimers, damage
exclusions and limitations of remedies in THE LICENSE AGREEMENT all apply to
EACH site and TO their information, functionality, services and availability or
lack thereof; AND

(ii) COMPANY WILL NOT RELY ON OR TREAT ANY SITE INFORMATION AS AN EXPRESS
WARRANTY.

(f) MS reserves the right to change or discontinue all or any portion of a Site
at any time. Users may make a copy of Site information to document COMPANY
transactions and/or contracts or to retain information MS is required to
provide. MS agrees to retain not less than two (2) years of COMPANY MOO online
transactional record availability through the standard MOO user interface, and
not less than two (2) years of retrievable offline MOO transactional record
archival (e.g., electronic media) following expiration of online
availability. Except for the foregoing records, MS has no duty to retain or make
available Site information or records for COMPANY’s later access.

(g) The Sites are not open to the public and their respective functionality and
all information on them shall be treated as confidential information under
Section 11 of this License Agreement.

(h)    (i) COMPANY agrees to access and use MOO for all transactions and
purposes contemplated by MOO until the date that is the earliest of the date
that: (A) MS ceases to provide MOO to similarly situated OEMs, or (B) the date
COMPANY has satisfied all of its rights and obligations under the License
Agreement.

(ii) Subject to applicable law, all actions taken by the COMPANY
Administrator(s) or any other User at or in relation to a Site shall be
attributed to and legally bind COMPANY if (A) COMPANY Administrator(s) or any
other User(s) has supplied on the applicable Site or otherwise in relation to a
Site session, COMPANY Password Information; or (B) COMPANY or Users have failed
to keep COMPANY Password Information secure and the failure caused or
contributed to creation of an appearance that actions taken in connection with
the applicable Site were being taken by, or on behalf of, COMPANY; or
(C) COMPANY has otherwise approved, allowed or accepted benefits or

 

17

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC

 



--------------------------------------------------------------------------------

use of the applicable Site by a person purporting to be its
agent. Notwithstanding the foregoing, if COMPANY Password Information is used to
cause harm or damage to COMPANY or MS by a person who obtained it by means that
could not have been precluded by COMPANY after complying with Section (b) of
this Schedule, then acts taken with COMPANY’s Password Information so obtained
will not be attributed to COMPANY because of this Section (h)(ii) of this
Schedule, but may be attributed to MS, COMPANY or others under principles of
equity or law pertinent to the act in question.

 

18

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

COMPANY BRAND NAMES AND TRADEMARKS SCHEDULE

If COMPANY’s Device(s) are marketed, licensed, or distributed under COMPANY’s
brand names and trademarks which do not include COMPANY’s name, those brand
names and trademarks must be listed below:

Brand Names & Trademarks

1. Treo

COMPANY may distribute Licensed Product(s) only with Device(s) which are
marketed, licensed and distributed under COMPANY’s brand names and trademarks.
The Licensed Product(s) may not be distributed with Device(s) which are marketed
or distributed under any name which includes any third party brand names, trade
names or trademarks.

 

19

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

COMPANY SUBSIDIARIES SCHEDULE

For purposes of this License Agreement, the term “COMPANY Subsidiary” shall mean
a legal entity (a) that is listed below, and (b) of which, on a class by class
basis, more than fifty percent (50%) of the stock entitled to vote for the
election of directors is directly owned by COMPANY, but only so long as such
ownership exists.

COMPANY authorizes each COMPANY Subsidiary listed below to exercise rights under
this License Agreement. By completing this Schedule, COMPANY agrees to the
Additional Provisions set forth below.

Additional COMPANY Subsidiaries may be added only by amendment of this Schedule.
A legal entity that distributes Licensed Product already embedded in a fully
assembled Device as received from COMPANY or a COMPANY Subsidiary is not
required to be listed in this COMPANY Subsidiaries Schedule.

 

_______________________ <<COMPANY Subsidiary Name>>

  ______________________ <<COMPANY Subsidiary Name>> _______________________
<<Address >>   ______________________ <<Address >> _______________________  
______________________ _______________________   ______________________ Attn:
__________________________ <<Contact Name >>   Attn: __________________________
<<Contact Name >> Tel: ___________________________   Tel:
___________________________ Fax: ___________________________   Fax:
___________________________

Additional Provisions

(a) COMPANY Subsidiary may not exercise any rights or receive any confidential
information from COMPANY under the License Agreement until thirty (30) days
after it has delivered to MS a signed COMPANY Subsidiary Agreement in the form
indicated in Attachment 1 to this Schedule.

(b) COMPANY Subsidiary’s exercise of rights under the License Agreement shall be
subject to all terms and conditions set forth in the License Agreement. COMPANY
irrevocably and unconditionally guarantees the compliance of each COMPANY
Subsidiary with the License Agreement, and shall be jointly and severally liable
with each COMPANY Subsidiary for breach of the License Agreement by such COMPANY
Subsidiary.

(c) [Intentionally Omitted]

(d) All orders placed with ARs, and payments to ARs, shall be made only by
COMPANY or a COMPANY Subsidiary. Licensed Product shipments made by or for MS
and ARs may be delivered only to locations owned or controlled by COMPANY or a
COMPANY Subsidiary.

(e) COMPANY shall make consolidated royalty reports, royalty payments and other
required reports on behalf of COMPANY and each COMPANY Subsidiary. MS may
request COMPANY to provide royalty or other reports that specify information by
COMPANY and each COMPANY Subsidiary.

(f) For clarification purposes, royalties are separate from, and in addition to,
any charges by the AR for APM ordered by COMPANY Subsidiary. Royalties also
exclude any taxes, duties, fees, excises or tariffs imposed on any of COMPANY
Subsidiary’s activities in connection with this License Agreement. Such charges,
taxes, duties, fees, excises or tariffs, if any, shall be paid by COMPANY or
COMPANY Subsidiary.

(g) The rights or obligations of each COMPANY Subsidiary shall not be assigned
or sublicensed by COMPANY Subsidiary (by contract, merger, operation of law, or
otherwise).

(h) In addition to the events of noncompliance described in the General Terms
and Conditions Section 15 (Noncompliance and Cancellation), MS may suspend,
cancel or terminate the License Agreement upon any material default by COMPANY
Subsidiary under the License Agreement subject to any rights to cure available
to COMPANY under Section 15.

(i) Upon expiration, cancellation or termination of the License Agreement, each
COMPANY Subsidiary may retain one (1) unit of each Licensed Product for support
purposes only.

(j) COMPANY obligations set forth in General Terms and Conditions Section 9
(Audit) shall extend to maintenance on COMPANY premises of copies of
corresponding COMPANY Subsidiary records and books of account. MS rights set
forth in General Terms and Conditions Section 9 (Audit) shall extend in full to
COMPANY Subsidiaries.

 

20

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

ATTACHMENT 1 TO

COMPANY SUBSIDIARIES SCHEDULE

(Sample Form)

[To be printed on COMPANY Subsidiary’s Letterhead]

<<INSERT DATE THIS LETTER IS EXECUTED BY COMPANY SUBSIDIARY>>

Microsoft Licensing, GP

6100 Neil Road

Reno, NV 89511

Attn: OEM Contract and Revenue Management Team

To Whom It May Concern:

For good and valuable consideration, <<INSERT COMPANY SUBSIDIARY NAME>>, a
corporation of <<INSERT COMPANY SUBSIDIARY STATE OR COUNTRY OF INCORPORATION>>
(“COMPANY Subsidiary”) hereby covenants and agrees with Microsoft Licensing, GP,
a Nevada U.S.A. general partnership (“MS”) that COMPANY Subsidiary will comply
with all obligations of <<INSERT COMPANY NAME>>, a corporation of <<INSERT
COMPANY INCORPORATION DATA>> (“COMPANY”) pursuant to the <<INSERT LICENSE
AGREEMENT NAME>> dated <<INSERT LICENSE AGREEMENT EFFECTIVE DATE>> between
COMPANY and MS (MS Agreement No. <<INSERT MS LICENSE AGREEMENT NUMBER>>)
(“License Agreement”).

COMPANY Subsidiary acknowledges that its agreement herein is a condition for
COMPANY Subsidiary to exercise any of the rights granted by COMPANY to COMPANY
Subsidiary pursuant to the terms of the License Agreement. COMPANY Subsidiary
shall be jointly and severally liable to MS and its Suppliers for all
obligations related to COMPANY Subsidiary’s exercise of license rights or
receipt of confidential information under the License Agreement, including but
not limited to the payment of royalties for Licensed Product(s).

Capitalized terms used herein and not otherwise defined shall have the same
meaning as in the License Agreement.

IN WITNESS WHEREOF, COMPANY Subsidiary has executed this letter as of the date
specified above. All signed copies of this letter shall be deemed originals.

 

   <<INSERT COMPANY SUBSIDIARY NAME>>    <<Signature>>    <<Name and Title of
Signatory (Printed or Typed)>>

 

21

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

THIRD PARTY BRAND NAMES AND TRADEMARKS SCHEDULE

Notwithstanding anything to the contrary contained in the License Agreement,
Devices may be marketed, licensed, or distributed by a third party under brand
names and trademarks which do not include COMPANY’s name, provided that such
third party brand names, trademarks and model names used for the Devices are
listed below.

COMPANY’s royalty report shall include a separate reporting of the number of
units of Devices distributed under each third party brand name or trademark.

 

Licensed Product Name
and Version

   Language Version    Brand Name &
Trademarks    Devices    Model Name Used by
Third Party

1

           

2.

           

Prior to any marketing or distribution of a Device under any third party brand
name or trademark not listed on this Third Party Brand Names and Trademarks
Schedule, COMPANY shall notify its Account Manager of any third party brand name
or trademark that it proposes to add to this Third Party Brand Names and
Trademarks Schedule. Provided the parties reach agreement regarding the third
party brand name or trademark, COMPANY and MS shall execute an amendment to add
such third party brand name or trademark to this Third Party Brand Names and
Trademarks Schedule. COMPANY hereby acknowledges and agrees that MS reserves the
right to reject a proposed third party name or trademark and/or to execute a
direct license with the owner of such proposed third party name or trademark.

 

22

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

THIRD PARTY INSTALLER SCHEDULE

Except as expressly provided in this Schedule, COMPANY shall not place a Memory
Medium into Devices and/or place APM and End User Documentation in the Device
packages, except on COMPANY premises by COMPANY employees. COMPANY may engage a
third party installer specifically approved in writing by MS (“Third Party
Installer”) to place a Memory Medium into Devices and/or place APM and End User
Documentation in the Device packages, provided that all of the conditions listed
below are and remain satisfied.

(a) COMPANY shall provide MS with the name, address, and business profile in the
English language (including years in business, ownership profile, trade names
used, nature of principal business activities, and summary of pertinent prior
experience) of any Third Party Installer COMPANY intends to engage at least
sixty (60) days before COMPANY intends to have the Third Party Installer begin
work for COMPANY. The Third Party Installer must be approved in writing by MS
prior to beginning work. MS shall approve or reject such Third Party Installer
within ten (10) business days of receipt of the foregoing information from
COMPANY. MS’s failure to reject such Third Party Installer within such ten
(10) day period shall be deemed an approval of such Third Party Installer.

(b) COMPANY shall enter into a written agreement with the Third Party Installer
(hereinafter “Installation Agreement”) that expressly provides that MS is a
third party intended beneficiary of the Installation Agreement (with respect to
the Licensed Products) with rights to enforce such agreement (with respect to
the Licensed Products), and that requires the Third Party Installer:

(1) to comply with obligations identical to those imposed on COMPANY by Sections
2(a)(iii), 2(a)(iv), 2(a)(v), 2(b), 2(c), 2(i), 9, 11, and 17(a);

(2) to consent to venue and jurisdiction in the state and federal courts sitting
in the State of New York with respect to any action brought by MS to enforce its
rights under the Installation Agreement;

(3) to provide, with reasonable notice, access to Third Party Installer premises
to audit or inspection team(s) sent on behalf of MS or COMPANY, with or without
notice, in order that such team may perform an audit of the Third Party
Installer’s Records and/or an inspection of the Third Party Installer’s
procedures to determine compliance with the terms of the Installation Agreement
and the License Agreement;

(4) to halt the placement of a Memory Medium into Devices and/or APM and End
User Documentation in the Device packages upon notice from COMPANY or MS of the
suspension, termination, cancellation, or expiration of the License Agreement;

(5) to distribute the Device(s) installed with the Image only to COMPANY, or to
COMPANY’S Channel or COMPANY’s end user customers on behalf of COMPANY;

(6) to pay MS’ or COMPANY’s attorneys’ fees if COMPANY or MS employs attorneys
to enforce any either party’s respective rights arising out of the Installation
Agreement;

(7) [Intentionally Left Blank]

(8) to use reasonable commercial efforts to maintain the inventory of Devices
separate from inventory of third parties’ devices, if any, in the Third Party
Installer’s possession.

(c) In order to distinguish COMPANY’s Devices from third parties’ Devices, prior
to delivery of any Memory Medium, APM, and/or End User Documentation to any
Third Party Installer, COMPANY shall require the AR to place COMPANY’s name at a
conspicuous location on packaging of Memory Medium, APM, and End User
Documentation delivered to the Third Party Installer by or on behalf of COMPANY.

(d) [Intentionally Left Blank]

(e) COMPANY hereby agrees to cease use of any Third Party Installer upon receipt
of thirty (30) days prior written notice from MS of a material breach of this
Schedule or the Installation Agreement with respect to the Licensed Products.

(f) Any breach by the Third Party Installer of the terms of the Installation
Agreement or this License Agreement shall be deemed a material breach of this
License Agreement by COMPANY.

(g) [Intentionally Left Blank]

(h) Upon written request, within thirty (30) days of COMPANY’s execution of the
Installation Agreement with each Third Party Installer, COMPANY shall provide a
copy of such agreement to MS at the address for notices specified in Addresses
Schedule; provided, however that COMPANY may redact from the Installer Agreement
information that COMPANY has a contractual obligation to keep confidential
pursuant to a valid non-disclosure agreement between COMPANY and such third
party installer.

(i) COMPANY shall promptly notify MS of the termination or expiration of the
Installation Agreement.

(j) Section (f) shall survive any termination or expiration of this Schedule.

 

23

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC



--------------------------------------------------------------------------------

THIRD PARTY INTEGRATOR SCHEDULE

Notwithstanding anything to the contrary in the terms of the License Agreement,
COMPANY may provide the Licensed Product Deliverables to a third party
integrator (“Third Party Integrator”) under a separate license agreement, solely
to allow the Third Party Integrator, on behalf of COMPANY, to use the Licensed
Product Deliverables only for the purpose of creating (i) an Image,
(ii) applications, or (iii) software drivers in connection with the Device,
provided that all of the conditions listed below are, and remain, satisfied.

(a) COMPANY shall provide MS with the name, address, and business profile in the
English language (including years in business, ownership profile, tradenames
used, principle business activities, and summary of any prior experience with
installation or replication of MS products) of any Third Party Integrator
COMPANY intends to engage at least sixty (60) days before COMPANY intends to
have the Third Party Integrator begin work for COMPANY. The Third Party
Integrator must be approved in writing by MS prior to beginning work. MS shall
approve or reject such Third Party Integrator within ten (10) business days of
receipt of the foregoing information from COMPANY. MS’s failure to reject such
Third Party Integrator within such ten (10) day period shall be deemed an
approval of such Third Party Integrator.

(b) COMPANY shall enter into a written agreement (“Sublicense”) with the Third
Party Integrator that expressly provides that MS is a third party intended
beneficiary of the Sublicense (with respect to the Licensed Products) with
rights to enforce the Sublicense (with respect to the Licensed Products) and
that requires the Third Party Integrator:

(i) to use the Licensed Product Deliverables only on Third Party Integrator
premises by its employees in accordance with (A) the Licensed Product
Deliverables end user license agreement or instructions, and (B) the terms of
the applicable License Agreement that set forth the use of the Licensed Product
Deliverables and/or the display and configuration limitations for the Licensed
Product Binaries;

(ii) to comply with obligations identical to those imposed on COMPANY by the
General Terms and Conditions of the License Agreement including, without
limitation, those obligations set forth in Sections 2(i), 2(q), 2(s), 9, 11, and
13 of the General Terms and Conditions;

(iii) to consent to venue and jurisdiction in the state and federal courts
sitting in the State of New York with respect to any action brought by MS to
enforce its rights under the Sublicense;

(iv) to deliver the Image, applications, and software drivers created by Third
Party Integrator only to COMPANY;

(v) to provide, with reasonable notice, access to Third Party Integrator
premises to audit or inspection team(s) sent on behalf of MS or COMPANY, with or
without notice, in order that such team may perform an audit of the Third Party
Integrator’s Records and/or an inspection of the Third Party Integrator’s
premises or procedures to determine compliance with the terms of the Sublicense;

(vi) to cease all use of the Licensed Product Deliverables or suspend
installation of the Licensed Product or portions thereof upon notice from
COMPANY or MS. In the event that MS requires the Third Party Integrator to
suspend its activities, MS will provide thirty (30) days prior, written notice
from COMPANY or MS of a material breach of the Sublicense

(vii) to return, at Third Party Integrator’s expense, all Licensed Product
Deliverables (including any portions thereof) to COMPANY or MS, as directed,
within ten (10) days after cancellation or expiration of the Sublicense; and

(viii) to pay MS’ or its Suppliers or COMPANY’s attorneys’ fees if COMPANY or MS
or its Suppliers employs attorneys to enforce any of its respective rights
arising out of the Sublicense.

(c)    (i) COMPANY shall immediately cancel or suspend any Sublicense upon
receipt of written notice from MS that the Third Party Integrator has breached a
material provision of the Sublicense or has caused COMPANY to be in breach of a
material provision of the License Agreement. COMPANY may resume using the
services of such Third Party Integrator provided that: (1) COMPANY and/or Third
Party Integrator is able to completely cure such breach within fifteen (15) days
of COMPANY’s receipt of notice, and (2) MS has confirmed the breach has been
cured to its satisfaction, and (3) MS has agreed in writing to COMPANY’s
continued use of the Third Party Integrator.

(ii) COMPANY shall immediately cancel any Sublicense upon the cancellation or
expiration of the License Agreement or this Third Party Integrator Schedule.

(d) COMPANY shall require the Third Party Integrator to immediately return all
copies of the Licensed Product Deliverables or any portion thereof, in the Third
Party Integrator’s possession upon cancellation or expiration of the Sublicense.

(e) Any breach by the Third Party Integrator of the terms of the Sublicense or
this License Agreement shall be deemed a material breach of this License
Agreement by COMPANY .

(f) [Intentionally Omitted]

(g) Upon written request, within thirty (30) days of COMPANY’s execution of the
Integrator Agreement with each Third Party Integrator, COMPANY shall provide a
copy of such agreement to MS at the address for notices specified in Addresses
Schedule; provided, however that COMPANY may redact from the Integrator
Agreement information that COMPANY has a contractual obligation to keep
confidential pursuant to a valid non-disclosure agreement between COMPANY and
such third party installer.

(h) COMPANY shall promptly notify MS of the cancellation or expiration of the
terms of a Sublicense.

(i) Sections (c)(ii), (d), and (e) of this Third Party Integrator Schedule shall
survive any cancellation or expiration of the License Agreement and/or this
Third Party Integrator Schedule.

 

24

CONFIDENTIAL

Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices 2.0, # 5140570011-1 dated February 25, 2005 between MS and
PALMONE, INC